DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 14, 2021 has been entered.
Claim Status
As of the decision rendered by the Patent Trial and Appeal Board on August 16, 2021 the rejection of claims 1-6, 9-13 and 15-23 was affirmed under sections 101, 112(b) and 103(a).  Claims 1, 5-6, 9-10, 12, 16-18 and 20-21 have been amended.  Claims 22 and 23 have been cancelled.  No claims have been added.  Claims 1-6, 9-13 and 15-21 are therefore currently pending and are presented for examination on the merits.
Priority
Applicant’s claim for the benefit of U.S. provisional patent application 62/479,966 filed March 31, 2017, U.S. provisional application 62/582,422 filed November 7, 2017 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/479,966, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 62/479,966 fails to provide support for “scanning a plurality of rough gemstones using a gemstone scanner, generating a plurality of rough gemstone records, each record of the plurality of rough gemstone records comprising a characteristic indicator associated with a rough gemstone; receiving meta-information related to the plurality of rough gemstone records; applying a hashing function to each record of the plurality of rough gemstone records, generating a plurality of fingerprints (as it pertains to rough gemstone records);  generating a hash tree from the plurality of fingerprints, each leaf node of the hash tree consisting of a fingerprint of the plurality of fingerprints, the hash tree comprising a root hash; (as it pertains to rough gemstone records) recording to a digital certificate gemstone smart contract deployed at a digital certificate gemstone smart contract address on a first blockchain network the root hash signing the digital certificate gemstone smart contract with an issuer signature” as the disclosure from application 62/479,966 does not mention gemstones and cannot be viewed as supporting claims 1-13 and 15-24.  Application 62/582,422 fails to provide support for “scanning a plurality of rough gemstones using a gemstone scanner, generating a plurality of rough gemstone records, each record of the plurality of rough gemstone records comprising a characteristic indicator associated with a rough gemstone; receiving meta-information related to the plurality of rough gemstone records; applying a hashing function to each record of the plurality of rough gemstone records, generating a plurality of fingerprints (as it pertains to rough gemstone records);  generating a hash tree from the plurality of fingerprints, each leaf node of the hash tree consisting of a fingerprint of the plurality of fingerprints, the hash tree comprising a root hash; (as it pertains to rough gemstone records) recording to a digital certificate gemstone smart contract deployed at a digital certificate gemstone smart contract address on a first blockchain network the root hash and the received meta-information; and signing the digital certificate gemstone smart contract with an issuer signature” as the disclosure from application 62/582,422 does not mention gemstones and cannot be viewed as supporting claims 1-13 and 15-23.  Therefore priority will only be extended to provisional application 62/618,684 filed January 18, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) was submitted on June 29, 2020 and November 5, 2021.  The submissions are in compliance with the provisions of 37 
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-6, 9-13 and 15-23 has been fully considered and is persuasive.  The addition of a gemstone scanner scanning a plurality of rough gemstones clearly is not part of an abstract idea and can be viewed as an additional element under Prong Two of Step 2A of the 2019 PEG.  Examiner deems that the recitation is therefore sufficient in order to overcome the outstanding rejection under section 101.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) of claims 22 and 23 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-6, 9-13, 15-18 and 21-23 as being unpatentable over Moss-Pultz et al. (U.S. Patent PG Publication 2016/0300234, hereinafter referred to as Moss-Pultz) in view of Mulchandani (“Where can blockchain add value”, 4 pages, August 31, 2017, retrieved from https://betanews.com/2017/08/31/blockchain-value/, hereinafter referred to as Mulchandani) in view of Sivovolenko (U.S. Patent PG Publication 2010/0250201) in view of Skinner (“The heart of the blockchain use case: digital proof (Everledger case study)), January 2016, 9 pages, retrieved from https://thefinanser.com/2016/01/the-heart-of-the-blockchain-use-case-digital-proof.html/) has been fully considered and is persuasive.  However Examiner’s reasons are somewhat different than those provided 
Allowable Subject Matter
Claims 1-6, 9-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above the prior art rejection affirmed at the Patent Trial and Appeal Board held that the generation of derivative fingerprints was obvious in view of Moss-Pultz in view of Mulchandani and Sivovolenko along with the rationale that the distinction between the claim and the prior art only involves simple substitution of elements that bring about predictable results.  The claim now recites that the generation of a hash tree from the plurality of fingerprints that clearly spells out that the hash tree comprises leaf nodes, each leaf node further consisting of a fingerprint.  Examiner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES D NIGH/Senior Examiner, Art Unit 3685